Case 1:18-cv-01966-SB Document 100 Filed 05/24/21 Page 1 of 1 PageID #: 2433



                                                                          Fish & Richardson P.C.
                                                                          222 Delaware Avenue
                                                                          17th Floor
May 21, 2021                                                              P.O. Box 1114
                                                                          Wilmington, DE 19899-1114

VIA ELECTRONIC FILING                                                     302 652 5070 main
                                                                          302 652 0607 fax

The Honorable Stephanos Bibas
18614 U.S. Courthouse                                                     Warren K. Mabey, Jr.
601 Market Street                                                         Principal
Philadelphia, PA 19106                                                    mabey@fr.com
                                                                          302 778 8456 direct
Re: TexasLDPC Inc. v. Broadcom Inc. et al., C.A. No. 1:18-cv-01966-SB

Dear Judge Bibas:
      Pursuant to the Court’s May 4, 2021, Scheduling Order, D.I. 78, paragraph 17, the parties
provide the following status update on the California action:
       The parties are in the midst of conducting Court-ordered discovery of Defendants and certain
third parties before resolving the California Defendants’ special motion to strike pursuant to the
California anti-SLAPP statute. The California Defendants and third parties TexasLDPC, Weihuang
(a/k/a Frank) Wang, and Osso Vahabzadeh produced documents on April 30, 2021. Third party
Frank Wang was deposed on May 13, 2021.
       Between April 20, 2021 and April 26, 2021, the California Defendants and third-party Dr.
Osso Vahabzadeh made available to California Plaintiff LSI’s third-party electronic discovery
vendor various electronic devices and cloud accounts for imaging. The Parties are still in the process
of processing and conducting a privilege review of the large volume of data that was extracted from
the electronic devices and cloud accounts that were made available for imaging.
       The Parties have agreed to delay the taking of the California Defendants’ and Dr.
Vahabzadeh’s depositions until the information from the foregoing devices and cloud accounts is
processed and reviewed. The Parties have agreed to continue the proceedings to allow the parties
sufficient time for the foregoing discovery to conclude.
       Today, on May 21, the parties will be filing a joint stipulation to move the deadline to conduct
the deposition of third party Osso Vahabzadeh to July 30, 2021 and to continue the hearing date set
for the California Defendants’ Anti-SLAPP Motion and Demurrer to October 7, 2021, or such later
date as the Court may set.


Sincerely,



Warren K. Mabey Jr.
On behalf of the parties
cc: All Counsel of Record – via e-mail
